THOMAS, J.,
dissenting:
I respectfully dissent and would reverse the circuit court’s order because the judgment Respondent obtained against Rudolph Robert Drews expired by operation of law before the present action was decided and, thus, could not be enforced against Appellant. I disagree with the majority’s reliance on Linda Me7 and find the circumstances in this case are distinguishable from those in Linda Me.
As of March 18, 2012, the final day of the ten-year period following enrollment of the judgment, Respondent had only filed the present action in the circuit court and settled his allegations against the Drews’ estates. Although Respondent filed this action prior to the expiration of the ten-year period, he was not “merely waiting on the court’s order regarding execution and levy” as was the situation in Linda Me. See Linda Mc, 390 S.C. at 554, 703 S.E.2d at 505 (“[W]hen a party has complied with the applicable statutes, as [respondent did in this case, and is merely waiting on a court’s order regarding execution and levy, the ten year limitation found in section 15-*6439-30 is extended to when the court finally issues an order.”). Indeed, the circuit court did not hold the final hearing in this case until June 2013, more than one year after the expiration of the ten-year period. Based on the facts distinguishing this case and Linda Me, I would decline Respondent’s invitation to extend Linda Mc’s narrow holding to encompass these circumstances. See id. (“We want to stress that this is a narrow holding limited to facts similar to those at issue in this case.”). I believe extending Linda Me in this case thwarts the public policy of this state that limits the life of a judgment to ten years. See Commercial Credit Loans, Inc. v. Riddle, 334 S.C. 176, 185, 512 S.E.2d 123, 128 (Ct. App. 1999) (“The public policy of this state is to limit the life of a judgment to ten years.”). Additionally, because the majority concludes Respondent’s action was active simply because he filed it prior to the expiration of the ten-year period, the majority’s interpretation could effectively allow any judgment holder to extend automatically the ten-year period by merely filing a new action to execute prior to the expiration of the ten-year period.
Accordingly, I would reverse the circuit court’s order because Respondent’s judgment against Drews expired prior to the circuit court deciding the present action and the narrow exception in Linda Me is inapplicable.

. Linda Me Co. v. Shore, 390 S.C. 543, 703 S.E.2d 499 (2010).